DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlin (US Patent No. 5,964,283).
Regarding claim 1, Pavlin (Figs. 1, 3 and 6) discloses a unitary, single-piece heat exchanger, the heat exchanger comprising:
a main body (the body of the plate stack 10, 14 and 23-25) defining an inlet port (22, Fig. 6, note that port 22 should be water inlet for a flow direction as shown in Fig. 6e) and an outlet port (21, Fig. 6, note that port 21 should be water outlet for the fluid direction shown in Fig. 6e) integrally formed with the main body;
a plurality of plates (see the annotated below, and also may include plates 23 and 24, Fig. 6e) in a stacked arrangement and integrally formed with the main body, the plurality of plates defining fluid channels therebetween (plate spaces between each plate, see the flow arrows), the plurality of plates including an upper-most plate (plate 24, see Fig. 6c; or the plate 10 of the heat exchanger below and adjacent plate 23);

an outlet manifold integrally formed with the main body, the outlet manifold fluidly coupled to the outlet port and enabling the fluid to exit the fluid channels (the cylindrical manifold which collects water from the plurality of plate spaces, see Fig. 1, at lower right corner of Fig. 6e); and
a jumper pipe (34, Fig. 6b) integrally formed out of a single material with the main body (see col. 1, lines 53-57, hence all individual parts of the body of the plate stack 10 including the plate 25 which formed the jumper pipe 34 is made of tinned aluminum, “single material” is interpreted as a selection of a single material to be used to form jumper pipe, meaning that there is no material other than the tinned aluminum) and fluidly coupling the inlet port to the inlet manifold (the path 34 has fluid communication between the cylindrical manifold and the port 22), wherein the jumper pipe extends across the upper-most plate and is integrally formed out of the single material with the upper-most plate (path 34 extends across the plane of the plate 24 as shown in a plan view of Fig. 6b or extends across the plane of the plate below and adjacent plate 23 in a plan view of the heat exchanger, from upper left corner to lower right corner of the plates; and all the plates that defined the pipe 34 are all made out of tinned aluminum as noted).

    PNG
    media_image1.png
    450
    810
    media_image1.png
    Greyscale

Regarding claim 2, Pavlin further discloses wherein the jumper pipe is generally J-shaped having a linear section at one end and a curved section at another end (the shape of the path 34 has straight section on its left end and turned downward at its right end, in a J shape).
Regarding claim 3, Pavlin further discloses wherein the jumper pipe is curved along at least a portion of its length (the path 34 turned downward at its right end).
Regarding claim 4, Pavlin further discloses the jumper pipe intersects the inlet manifold at a generally perpendicular angle (at the hole at the left end of the path 34, the path 34 intersects the vertical cylindrical manifold to supply fluid to the heat exchanger, see the arrow in Fig. 6e).
Regarding claim 5, Pavlin further discloses wherein a lower surface of the jumper pipe is an upper surface of the upper-most plate (in the case where the plurality of plates 
Regarding claim 6, Pavlin further discloses a second inlet manifold (cylindrical manifold for oil flow into the plate spaces, below inlet 15) and a second outlet manifold (cylindrical manifold for oil flow from the plate spaces, from outlet 20) formed integrally with the main body, wherein the second outlet manifold is located at an opposing end of the heat exchanger from the second inlet manifold (lower left corner for outlet 20 and upper right corner for inlet 15), and wherein the second outlet manifold is adjacent the first inlet manifold (the cylindrical manifold for oil out flow is adjacent to the water manifold at upper left corner, see Fig. 6e).
Regarding claim 7, Pavlin further discloses wherein the heat exchanger does not include a jumper pipe fluidly coupling the second inlet manifold to the second outlet manifold (the oil flow between the plate spaces from the inlet manifold to outlet manifold does not include a jumper pipe as recited).
Regarding claim 8, Pavlin further discloses wherein the inlet port (22) is adjacent the outlet port (21, at right side of the plate 14) and is closer to the outlet manifold than the inlet manifold (port 22 is closer to the outlet manifold also on the right side).
Regarding claim 9, Pavlin further discloses wherein the main body defines a gap or void (plate 23, in the case where the plurality of plates does not include plates 23 and 24) between the jumper pipe (34) and the upper-most plate (the plate of the heat exchanger below and adjacent plate 23) to thermally insulate fluid in the jumper pipe from fluid in one of the fluid channels directly beneath the upper-most plate (any gap or distance provided increases conductive thermal resistance between the path 34 and the beneath 
Regarding claim 10, Pavlin discloses a heat exchanger comprising:
an inlet port (22, Fig. 6, note that port 22 should be water inlet for a flow direction as shown in Fig. 6e);
an outlet port integrally formed with the inlet port (21, Fig. 6, note that port 21 should be water outlet for the fluid direction shown in Fig. 6e, integrally formed with the port 22 over a plate 14);
a plurality of plates (10, see Fig. 1 and also may include plates 23 and 24, Fig. 6e) in a stacked arrangement and defining fluid channels therebetween (plate spaces between each plate, see the flow arrows), the plurality of plates including an upper-most plate (plate 24, see Fig. 6c; or the plate 10 of the heat exchanger below and adjacent plate 23);
a first manifold fluidly coupled to the fluid channels (the cylindrical manifold which supplies water into a plurality of plate spaces, see Fig. 1, at upper left corner of Fig. 6e);
a second manifold fluidly coupled to the fluid channels (the cylindrical manifold which collects water from the plurality of plate spaces, see Figs. 1, at lower right corner of Fig. 6e); and
a jumper pipe (34, Fig. 6b) fluidly coupling the first manifold (water inflow manifold) to either the inlet port or outlet port (to inlet port 22),
wherein the jumper pipe is curved along at least a portion of its length (the path 34 turned downward at its right end), wherein the jumper pipe is integrally formed out of the single material with the upper-most plate (see col. 1, lines 53-57, hence all individual parts of the body of the plate stack 10 including the plate 25 which formed the jumper pipe 34 is 
Regarding claim 11, Pavlin further discloses wherein the jumper pipe is J-shaped having a first end that is linear and a second end that is curved (the shape of the path 34 has straight section on its left end and turned downward at its right end, in a J shape).
Regarding claim 13, Pavlin further discloses wherein the jumper pipe is integrally formed with the inlet port (the path 34 is integrally formed with the inlet 22 in the heat exchanger assembly).
Regarding claim 14, Pavlin further discloses wherein the jumper pipe fluidly couples the inlet port (22) to the first manifold, and the first manifold is an inlet manifold (inlet for water) located at an opposite end of the heat exchanger from the second manifold (at upper left corner opposite from at lower right corner).
Regarding claim 15, Pavlin further discloses wherein the second manifold is an outlet manifold located directly beneath the outlet port (the outlet manifold at lower right corner of Fig. 6e in plate 11a is directly beneath the port 21 in plates 14 and 23-25 in Fig. 6a-6d).
Regarding claim 16, Pavlin further discloses wherein the jumper pipe intersects the inlet manifold at a generally perpendicular angle (at the hole at the left end of the path 34, the path 34 intersects the vertical cylindrical manifold to supply fluid to the heat exchanger, see the arrow in Fig. 6e).
Regarding claim 17, Pavlin further discloses wherein the inlet port and outlet port (see water inlet 27 and outlet 28 to the openings in plate 14) are defined by a common .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlin (US Patent No. 5,964,283) in view of Dietrich (US PGPub No. 2018/0045471) and Skoog (US Patent No. 4,376,460).
Regarding claim 18, Pavlin discloses a chiller heat exchanger comprising:
a main body of a single continuous solid material (the body of the plate stack 10, 14 and 23-25, which has continuous connected plates. The plates are solid and made up a single piece heat exchanger, and also made of the same tinned aluminum material, see col. 1, lines 53-57) defining:
a plurality of plates (10, see Fig. 1 and also may include plates 23 and 24, Fig. 6e) arranged in a stack and formed as part of a single unitary body (see Fig. 3),

an inlet manifold, in fluid communication with the plurality of first fluid channels (the cylindrical manifold which supplies water into a plurality of plate spaces, see Fig. 1, at upper left corner of Fig. 6e),
an outlet manifold in fluid communication with the plurality of first fluid channels and located on an opposite end of the heat exchanger from the inlet manifold (the cylindrical manifold which collects water from the plurality of plate spaces, see Fig. 1, at lower right corner of Fig. 6e),
an inlet port configured to allow a first fluid to enter the heat exchanger (22 for water, Fig. 6, note that port 22 should be water inlet for a flow direction as shown in Fig. 6e),
an outlet port configured to allow the first fluid to exit the heat exchanger (21 for water, Fig. 6, note that port 21 should be water outlet for the fluid direction shown in Fig. 6e), and
a jumper pipe (34, Fig. 6b) fluidly connecting the inlet port to the inlet manifold (inlet port 22 and water inflow manifold), wherein the jumper pipe is curved at one end thereof (the path 34 turned downward at its right end).
Pavlin fails to disclose a 3D printed chiller heat exchanger; and
Pavlin fails to explicitly disclose a plurality of first fluid channels and a plurality of second fluid channels interposed between the plates in alternating fashion such that each of the first fluid channels is directly adjacent to a respective one of the second fluid channels and separated by a respective one of the plates.
Dietrich discloses a 3D printed heat exchanger (see paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a 3D printed chiller heat exchanger in Pavlin as taught by Dietrich in order to lower the cost (paragraph 0019 in Dietrich).
Skoog (Fig. 1) discloses a plurality of first fluid channels (fluid A) and a plurality of second fluid channels (fluid B) interposed between the plates in alternating fashion such that each of the first fluid channels is directly adjacent to a respective one of the second fluid channels and separated by a respective one of the plates (Fig. 1 shows fluid A and fluid B are alternately provided in the plate stack and are adjacent each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of first fluid channels (plate spaces in the plate stack for water flow) and a plurality of second fluid channels (plate spaces in the plate stack for oil flow, see oil flow arrows in Fig. 1) interposed between the plates in alternating fashion such that each of the first fluid channels is directly adjacent to a respective one of the second fluid channels and separated by a respective one of the plates in Pavlin as taught by Skoog in order to increase heat transfer efficiency by positioning two heat exchanging fluids adjacent to each other.
Regarding claim 19
Regarding claim 20, Pavlin as modified further discloses wherein the jumper pipe extends between a first end and a second end (left to right in Fig. 6b), wherein the first end is linear and extends from the inlet port, and the second end is curved and extends from the inlet manifold (the path 34 has a straight section on its right end from inlet 22, has a left end which extends from the inlet manifold in upper left corner and has a semi-circular shape).
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments for “integrally formed”, according to MPEP 2144.04 V. B., In re Larson, the term “integral” may include separate parts which are rigidly secured together. The claims are, however, does not require that the jumper pipe is formed in a structure which is gapless piece, is being monolithic or similar manner. Further, regarding ”a jumper pipe integrally formed out of a single material”, as noted above, “single material” is interpreted as a selection of a single material to be used to form the jumper pipe and no other materials involved. For claim 18, the interpretation of “single continuous material” also includes and allows a structure which is formed by separated parts. Hence, the claims do not require the structure that is being provided without the use of individually or separately connected plates. Pavlin discloses that the plates (and features that define the jumper pipe) made of tinned aluminum and are soldered together so that satisfies the claim limitation which requires that it is integrally formed and is made of a single material.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urbanski (US 2017/0023311) discloses 3D printing a heat exchanger with provides gapless layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763